Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-20 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 

	Claims 1-2, 12-13, 17-18 are rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Bilal et al. (US Pub No. 2014/0372356) in view of Krishnan et al. (US Pub No. 2018/0113773).
In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements 
In regard to claim 1, Bilal et al. disclose a method for establishing an application prediction model, comprising: collecting a first preorder usage sequence of a first application currently running as sample usage information, in response to an operation switching an application previously running in the foreground to the first application (as shown in Fig. 6, which is reproduced below for ease of reference and convenience, Bilal discloses the predictor may identify application usage situations in the past that are similar to--and compare them with--the current situation by considering the current foreground app, the last foreground app and how long the current app has been in usage. Once it has identified these situations, the predictor may return the percentage and/or measure of situations which resulted in the queried event the adaptive predictor may operate on groupings of application usage periods, referred to as "cases". As shown in FIG. 6, one manner of creating cases may be affected by taking groups of (e.g., 3 or any desired number) adjacent application usage periods. It will be appreciated that it is also possible to create cases using other groupings such as current app switch, previous app switch, and any period that falls within the prediction window after the app switch.  See para 64-66, 73); 

    PNG
    media_image1.png
    826
    614
    media_image1.png
    Greyscale

(in Bilal, a prediction engine may utilize a prediction model (as discussed further below) that may consider an individual application and/or a group of applications that may be activated by the user. Such a model may determine a probability and/or some other measure for when an application may be activated by a user. As mentioned, these models may factor in various data and/or signals--e.g., order and frequency of past application usage, time of day, time of week, at a new application installation--among the other factors discussed herein. Initial prediction data may be seeded from a variety of sources--e.g., usage data collected from a community and/or aggregated data/metadata and application usage data on a machine being upgraded, or a new machine that the user may access. Such predication data may also be preserved across system backups/restores and/or computer system refreshes.  See para 55-56).  But Bilal et al. do not specifically disclose the training, based on the sample usage information and the sample labels for the sample usage information, a predetermined machine learning model to obtain an application prediction model.  However Krishnan et al. disclose the training, based on the sample usage information and the sample labels for the sample usage information, a predetermined machine learning model to obtain an application prediction model (as shown in Fig. 4, which is reproduced below for ease of reference and convenience, Krishnan discloses the predictive data model 120 is continuously trained on the application logs 164 even as it is being used for detecting anomalies. When the anomalies are resolved either via automatically implementing actions at the server 166 or via messaging the concerned personnel, the application logs 164 get updated to record such outcomes of the corrective actions 170. The model tuner 116 is therefore configured to provide a feedback element in training the predictive data model 120 as the application logs 164 get updated with outcomes of predictions that were made during the routine use of the predictive data model 120. Therefore, the predictive data model 120 improves with usage thereby generating probabilities of application failures more accurately.  See para 24-26).

    PNG
    media_image2.png
    884
    619
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Krishnan et al. into the teachings of Bilal et al. because each of Krishnan et al. and Bilal et al. teach the training a preset prediction model according to the association record of usage timing to generate an application prediction model. Further, a person of ordinary skill in the art would have been motivated to combine Krishnan et al. with Bilal et al. because combining the prior art elements of Krishnan et al. with Bilal et al. according to known methods would have yielded predictable results, using the techniques of Krishnan et al. would have improved Bilal et al. in the same way, and applying the techniques of Krishnan et al. to improve Bilal et al. would have 
In regard to claims 2, 13, 18, Bilal et al. disclose wherein setting the preset number of applications launched first in the applications launched within the time-window as the sample labels for the sample usage information comprises: setting a launching sequence of the preset number of applications as the sample label (in Bilal, the adaptive predictor may operate on groupings of application usage periods, referred to as "cases". As shown in FIG. 6, one manner of creating cases may be affected by taking groups of (e.g., 3 or any desired number) adjacent application usage periods. It will be appreciated that it is also possible to create cases using other groupings such as current app switch, previous app switch, and any period that falls within the prediction window after the app switch.  See para 64-65, 70).
In regard to claim 12, Bilal et al. disclose a non-transitory computer-readable storage medium storing a computer program which, when executed by a processor, causes the processor to carry out actions, comprising: collecting a first preorder usage sequence of a first application currently running as sample usage information, in response to an operation switching an application previously running in the foreground to the first application (as shown in Fig. 6, which is reproduced below for ease of reference and convenience, Bilal discloses the predictor may identify application usage situations in the past that are similar to--and compare them with--the current situation by considering the current foreground app, the last foreground app and how long the current app has been in usage. Once it has identified these situations, the predictor may return the percentage and/or measure of situations which resulted in the queried event the adaptive predictor may operate on groupings of application usage periods, referred to as "cases". As shown in FIG. 6, one manner of creating cases may be affected by taking groups of (e.g., 3 or any desired number) adjacent application usage periods. It will be appreciated that it is also possible to create cases using other groupings such as current app switch, previous app switch, and any period that falls within the prediction window after the app switch.  See para 64-66, 73); 

    PNG
    media_image1.png
    826
    614
    media_image1.png
    Greyscale

monitoring applications launched within a time-window from a starting point of collecting the sample usage information and having a preset length and setting a preset number of applications launched first in the applications launched within a time-window as sample labels for the sample usage information (in Bilal, a prediction engine may utilize a prediction model (as discussed further below) that may consider an individual application and/or a group of applications that may be activated by the user. Such a model may determine a probability and/or some other measure for when an application may be activated by a user. As mentioned, these models may factor in various data and/or signals--e.g., order and frequency of past application usage, time of day, time of week, at a new application installation--among the other factors discussed herein. Initial prediction data may be seeded from a variety of sources--e.g., usage data collected from a community and/or aggregated data/metadata and application usage data on a machine being upgraded, or a new machine that the user may access. Such predication data may also be preserved across system backups/restores and/or computer system refreshes.  See para 55-56).  But Bilal et al. do not specifically disclose the training a predetermined machine learning model based on the sample usage information and the sample labels for the sample usage information to obtain an application prediction model.  However Krishnan et al. disclose the training, based on the sample usage information and the sample labels for the sample usage information, a predetermined machine learning model to obtain an application prediction model (as shown in Fig. 4, which is reproduced below for ease of reference and convenience, Krishnan discloses the predictive data model 120 is continuously trained on the application logs 164 even as it is being used for detecting anomalies. When the anomalies are resolved either via automatically implementing actions at the server 166 or via messaging the concerned personnel, the application logs 164 get updated to record such outcomes of the corrective actions 170. The model tuner 116 is therefore configured to provide a feedback element in training the predictive data model 120 as the application logs 164 get updated with outcomes of predictions that were made during the routine use of the predictive data model 120. Therefore, the predictive data model 120 improves with usage thereby generating probabilities of application failures more accurately.  See para 24-26).

    PNG
    media_image2.png
    884
    619
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Krishnan et al. into the teachings of Bilal et al. because each of Krishnan et al. and Bilal et al. teach the training a preset prediction model according to the association record of usage timing to generate an application prediction model. Further, a person of ordinary skill in the art would have been motivated to combine Krishnan et al. with Bilal et al. because combining the prior art elements of Krishnan et al. with Bilal et al. according to known methods would have yielded predictable results, using the techniques of Krishnan et al. would have improved Bilal et al. in the same way, and applying the techniques of Krishnan et al. to improve Bilal et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to improve a prediction model with usage thereby generating an application prediction model for more accuracy). [See MPEP 2143].
In regard to claim 17, Bilal et al. disclose a terminal, comprising: at least one processor (see para 27); and a computer readable storage, coupled to the at least one processor and storing at least one computer executable instruction thereon which, when executed by the at least one processor, cause the at least one (as shown in Fig. 6, which is reproduced below for ease of reference and convenience, Bilal discloses the predictor may identify application usage situations in the past that are similar to--and compare them with--the current situation by considering the current foreground app, the last foreground app and how long the current app has been in usage. Once it has identified these situations, the predictor may return the percentage and/or measure of situations which resulted in the queried event the adaptive predictor may operate on groupings of application usage periods, referred to as "cases". As shown in FIG. 6, one manner of creating cases may be affected by taking groups of (e.g., 3 or any desired number) adjacent application usage periods. It will be appreciated that it is also possible to create cases using other groupings such as current app switch, previous app switch, and any period that falls within the prediction window after the app switch.  See para 26-28, 64-66, 73); 

    PNG
    media_image1.png
    826
    614
    media_image1.png
    Greyscale

monitoring applications launched within a time-window from a starting point of collecting the sample usage information and having a preset length and setting a preset number of applications launched first in the applications launched within a time-window as sample labels for the sample usage information (in Bilal, a prediction engine may utilize a prediction model (as discussed further below) that may consider an individual application and/or a group of applications that may be activated by the user. Such a model may determine a probability and/or some other measure for when an application may be activated by a user. As mentioned, these models may factor in various data and/or signals--e.g., order and frequency of past application usage, time of day, time of week, at a new application installation--among the other factors discussed herein. Initial prediction data may be seeded from a variety of sources--e.g., usage data collected from a community and/or aggregated data/metadata and application usage data on a machine being upgraded, or a new machine that the user may access. Such predication data may also be preserved across system backups/restores and/or computer system refreshes.  See para 55-56).  But Bilal et al. do not specifically disclose the training a predetermined machine learning model based on the sample usage information and the sample labels for the sample usage information to obtain an application prediction model.  However Krishnan et al. disclose the training, based on the sample usage information and the sample labels for the sample usage information, a predetermined machine learning model to obtain an application prediction model (as shown in Fig. 4, which is reproduced below for ease of reference and convenience, Krishnan discloses the predictive data model 120 is continuously trained on the application logs 164 even as it is being used for detecting anomalies. When the anomalies are resolved either via automatically implementing actions at the server 166 or via messaging the concerned personnel, the application logs 164 get updated to record such outcomes of the corrective actions 170. The model tuner 116 is therefore configured to provide a feedback element in training the predictive data model 120 as the application logs 164 get updated with outcomes of predictions that were made during the routine use of the predictive data model 120. Therefore, the predictive data model 120 improves with usage thereby generating probabilities of application failures more accurately.  See para 24-26).

    PNG
    media_image2.png
    884
    619
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Krishnan et al. into the teachings of Bilal et al. because each of Krishnan et al. and Bilal et al. teach the training a preset prediction model according to the association record of usage timing to generate an application prediction model. Further, a person of ordinary skill in the art would have been motivated to combine Krishnan et al. with Bilal et al. because combining the prior art elements of Krishnan et al. with Bilal et al. according to known methods would have yielded predictable results, using the techniques of Krishnan et al. would have improved Bilal et al. in the same way, and applying the techniques of Krishnan et al. to improve Bilal et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to improve a prediction model with usage thereby generating an application prediction model for more accuracy). [See MPEP 2143].

Allowable Subject Matter
	Claims 3-11, 14-16, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 3-4, 7, 14-16, 19-20 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach
	wherein setting the preset number of applications launched first in the applications launched within the time-window as the sample labels for the sample usage information comprises: allocating probabilities to the preset number of applications launched first in the applications launched within the time-window according to intervals from the start time point to launching time points of the applications launched first; and setting the preset number of applications and the probabilities of the preset number of applications as the sample labels for the sample usage information (claims 3, 14, 19);
acquiring status feature information of a terminal corresponding to a time point at which the sample usage information is collected, wherein training the predetermined machine learning model based on the sample usage information and the sample labels for the sample usage information comprises: training the predetermined machine learning model based on the status feature information, the 
 wherein the preset number is N, and the method further comprises: acquiring a second preorder usage sequence of a second application currently running of a terminal, in response to an event of application preloading prediction being triggered; inputting the second preorder usage sequence to the application prediction model; predicting N target applications to be launched according to an output result of the application prediction model; and preloading the N target applications (claims 7, 16, 20).
Conclusion
 	Claims 1-2, 12-13, 17-18 are rejected.  Claims 3-11, 14-16, 19-20 are objected.
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Tsirkin et al. (US No. 10,310,872) disclose a transparent fast application launcher.
Millius et al. (US Pub No. 2019/0138904) disclose a training and/or utilizing an interaction prediction model to generate a predicted interaction value that indicates a likelihood of interaction with a corresponding application on the basis of an electronic communication.
Cherkasova et al. (US Pub No. 2010/0082321) disclose a method for scaling a prediction model of resource usage of an application in a virtual environment.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186